                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

LISA A. TANKERSLEY                                                       PLAINTIFF

v.                          CASE NO. 4:16-CV-00330 BSM

SOCIAL SECURITY ADMINISTRATION                                         DEFENDANT

                                         ORDER

       After careful review of the record, United States Magistrate Judge Jerome T.

Kearney’s recommended disposition [Doc. No. 16] is adopted, the Commissioner’s decision

is affirmed, and this case is dismissed with prejudice.

       IT IS SO ORDERED this 25th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
